Case 18-60704-jrs        Doc 51     Filed 12/05/18 Entered 12/05/18 10:39:30             Desc Main
                                    Document      Page 1 of 5


                            UNITED STATES BANKRUPTCY COURT
                             NORTHERN DISTRICT OF GEORGIA
                                    ATLANTA DIVISION

IN RE:                               *                 CASE NO. 18-60704
                                     *
YVENS JOSEPH RESILARD, SR.,          *                 CHAPTER: 13
                                     *
              Debtor.                *                 JUDGE JAMES R. SACCA
____________________________________ *
                                     *
QUANTUM3 GROUP, LLC AS AGENT *
FOR WOLLEMI ACQUISITIONS, LLC, *
      Movant                         *
vs.                                  *
                                     *
YVENS JOSEPH RESILARD, SR.,          *                 CONTESTED MATTER
      Debtor, and                    *
NANCY J. WHALEY,                     *
      Trustee                        *
                                     *
      Respondents.                   *


    MOTION TO REIMPOSE THE AUTOMATIC STAY AND MOTION FOR HEARING

         COMES NOW THE DEBTOR, by counsel, and move this Honorable Court to re-impose
the automatic stay of 11 U.S.C. Section 362, and shows to the Court as follows:
                                               1.
         This Court has jurisdiction in this Contested Matter pursuant to 28 U.S.C. Sections 1334,
151 and 157.
                                               2.
         This Court is the proper venue for this Contested Matter pursuant to 28 U.S.C. Section 1409.
                                               3.
         This Contested Matter is a core proceeding as defined in 28 U.S.C. Section 157 (b) (2) (G).
                                               4.
         Debtor filed his Chapter 13 Petition herein on June 28, 2018. The confirmation hearing is
scheduled for December 4, 2018. Debtor is current in his payments to the Chapter 13 Trustee.
Case 18-60704-jrs        Doc 51      Filed 12/05/18 Entered 12/05/18 10:39:30              Desc Main
                                     Document      Page 2 of 5


                                                5.
        Quantum3 Group, LLC, as agent for Wollemi Acquisitions, LLC (“Quantum3”) is a creditor
of the Debtor by title lien on a 2013 Chrysler 300.
                                                6.
        On August 12, 2018, Quantum3 filed a Motion for Relief from the Automatic Stay and on
September 11, 2018, the Court entered an Order granting the Motion for Relief.
                                                7.
        At the time that the Motion for Relief was filed, Debtor was pro se, however, Debtor has
since retained counsel and amended his schedules and plan to include the debt owed to Quantum3
and to treat the debt to be paid in full through the chapter 13 plan.
                                                8.
        Debtor maintains that it would be in the best interest of the estate for the automatic stay to
be reimposed as to Quantum3.
                                                9.
        A hearing on the issues stated within is respectfully requested.


        WHEREFORE, Debtor prays for relief as follows:
        (a) That this Motion be filed, read, and considered;
        (b) That this Court set a hearing on the issues raised herein;
        (b) That this Court re-impose the automatic stay as it applies to the Respondent, and;
        (c) That this Court grant such other and further relief as it deems just and proper.


                                        Respectfully submitted,
                                        CLARK & WASHINGTON, LLC
                                    By: __/s/_______________________
                                        Elsa Rodriguez
                                        Georgia Bar No. 611407
                                        Attorneys for the Debtor

CLARK & WASHINGTON, LLC
3300 Northeast Expressway
Building 3
Atlanta, GA 30341
(404)522-2222
Fax(770)220-0685
Case 18-60704-jrs       Doc 51    Filed 12/05/18 Entered 12/05/18 10:39:30          Desc Main
                                  Document      Page 3 of 5


                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF GEORGIA
                                  ATLANTA DIVISION

IN RE:                               *              CASE NO. 18-60704
                                     *
YVENS JOSEPH RESILARD, SR.,          *              CHAPTER: 13
                                     *
              Debtor.                *              JUDGE JAMES R. SACCA
____________________________________ *
                                     *
QUANTUM3 GROUP, LLC AS AGENT *
FOR WOLLEMI ACQUISITIONS, LLC, *
      Movant                         *
vs.                                  *
                                     *
YVENS JOSEPH RESILARD, SR.,          *              CONTESTED MATTER
      Debtor, and                    *
NANCY J. WHALEY,                     *
      Trustee                        *
                                     *
      Respondents.                   *


                    NOTICE OF HEARING ON MOTION TO REIMPOSE
                  THE AUTOMATIC STAY AND MOITON FOR HEARING

         PLEASE TAKE NOTICE that the above-referenced Debtor filed a Motion seeking to
reimpose the automatic stay and motion for hearing.


         PLEASE TAKE FURTHER NOTICE that the Court will hold a hearing on the matter
in Courtroom 1404 of the United States Bankruptcy Court, 75 Ted Turner Drive, SW, Atlanta,
GA, 30303, at 10:45AM on January 8, 2018.


         Your rights may be affected by the court’s ruling on these pleadings. You should read
these pleadings carefully and discuss them with your attorney, if you have one in this bankruptcy
case. (If you do not have an attorney, you may wish to consult one.) If you do not want the
Court to grant the relief sought in these pleadings or if you want the Court to consider your
views, then you and/or your attorney must attend the hearing. You may also file a written
response to the pleading with the Clerk at the address stated below, but you are not required to
do so. If you file a written response, you must attach a certificate stating when, how and on
Case 18-60704-jrs      Doc 51    Filed 12/05/18 Entered 12/05/18 10:39:30          Desc Main
                                 Document      Page 4 of 5


whom (including addresses) you served the response. Mail or deliver your response so that it is
received by the Clerk at least two business days before the hearing. The address of the Clerk's
Office is Clerk, United States Bankruptcy Court, Room 1340, 75 Ted Turner Drive, SW, Atlanta,
GA, 30303. You must also mail a copy of your response to the undersigned at the address stated
below.


                                           Respectfully submitted,
                                           /s/
                                           Elsa Rodriguez, GA Bar No. 611407
                                           Attorney for Debtor
Clark & Washington, LLC
3300 Northeast Expwy Bldg 3
Atlanta, GA 30341
Phone: 404-522-2222
Fax: 770-220-0685
Email: ecfnotices@cw13.com
Case 18-60704-jrs        Doc 51     Filed 12/05/18 Entered 12/05/18 10:39:30         Desc Main
                                    Document      Page 5 of 5


                                  CERTIFICATE OF SERVICE

       I, the undersigned, certify that I served a copy of the foregoing Motion to and Notice of
Hearing on Motion to by first class U.S. Mail, with adequate postage prepaid on the following
persons or entities at the addresses stated:

 Yvens Resilard, Sr.
 3385 Amhurst Parkway
 Atlanta, GA 30349

 Ronald A. Levine, Esq.
 Levine & Block, LLC
 P.O. Box No. 422148
 Atlanta, Georgia 30342


       I further certify that, by agreement of the parties, the Standing Chapter 13 Trustee, Nancy
J Whaley, was served via the CM/ECF electronic mail/noticing system.


                                               Dated: 12/5/2018
                                               Respectfully submitted,
                                               /s/
                                               Elsa Rodriguez, GA Bar No. 611407
                                               Attorney for Debtor
Clark & Washington, LLC
3300 Northeast Expwy Bldg 3
Atlanta, GA 30341
Phone: 404-522-2222
Fax: 770-220-0685
Email: ecfnotices@cw13.com
